Order of Appellate Term affirming judgment and order of the City Court of the City of New York, County of Kings, and said judgment and order, in so far as it denies the motion to set aside' the verdict, reversed on the law and the facts and a new trial ordered in the City Court, costs to appellant to abide the event, on authority of Stillman v. Northrup (109 N. Y. 473); Baldwin v. Doying (114 id. *873452, at p. 457); Van Wyck v. Watters (81 id. 352); Friedman v. Bruner (25 Misc. 474). These authorities plainly establish that without the knowledge of a principal or his assent thereto, he cannot be charged with usury exacted by his agent. The record is barren of proof that the plaintiff had any knowledge of the transaction relied on by the defendants, or that he in any way ratified the act of his agent, even assuming that the defendants told the truth when they testified that the usury had been exacted. We are of opinion that the verdict was not only against the weight of the evidence, but was contrary to the evidence. Lazansky, P. J., Kapper, Carswell, Scudder and Tompkins, JJ., concur.